ORflGINAL

     In At @nfft! $ltutts @ourt of ftltrul                           @tstms
                                         No. 18-25C
                                  (Filed January 11, 2018)             FILED
                                 NOT FOR PUBLICATION
                                                                     JAN   II   zOIE

                                                                    U.S. COURT OF
******************                                                 FEDERAL CLAIMS




MITCHELL T. TAEBEL,
                     Plaintifl



THE UNITED STATES,

                     Defendant.


******************

                                          ORDER

        OnDecember2T,20lT,plaintiff,MitchellT'Taebel'filedacursory'one-
paragraph complaint. Compl. In this com,plaint,. Mr' Taebel contends that an
                                                                    preamble to the
orr"rt'.oua interpretation ofihe "general Welfare" reference in the
                                                                          contrary to
U.S. Constitution has resulted in the U.S. Department of Justice acting
                                                                             of
the constituti on. Id,. In particular, Mr. Taebel objects to the enforcement
                                                                          and
federal criminal laws other than those enumerated in the constitution,
maintains that such activity results in an unconstitutional expense of funds-
pr"r"-.Hv violating the Tenth Amendment to the u.s. constitution. see id.
        As is frequently the case when non-lawyers represent themselves in
proceedings brought in our court, Mr. Taebel seems to misunderstand the
jurisdictio-n that congress has given us. our court has not been empowered to opine
i""""'vmatterinwhichawould-belitigantdisagreeswiththefederal
government,sinterpretationofaconstitutionalprovision.UndertheTuckerAct,28
                                                                                     and
il.s.c. s 1ag1(aX1), our jurisdiction is restricted to claims for money damages,
,.q"1""" ,,the identification of a money-mandating law which was allegedly violated
                                              (Jnited States, I27 Fed. CI. 308, 312 (Fed.
by the fecteral government." Stonwyih u.
Li. zorol @itiig united' states u' Mitchett,463 u.s. 206,216-17 (1983))' For
j,r.i*di.tion to rest on the violation of a constitutional provision, that provision must



                            ?0r? 1,q50 0000 llqb 0lq0
mandate that money be paid to particular individuals if violated. See Smith u
(Jnited States,709 F.3d 1114, 1116 (Fed. Cir. 2013) ("To be cognizable under the
Tucker Act, the claim must be for money damages against the United States, and
the substantive law must be money-mandating."); LeBlanc u. United Stotes, 50 F.3d
1025, 1028 (Fed. Cir. 1995) (citing rJnited States u' Testan, 424rJ'S' 392, 398
(1976)); see also Eastport S. S. Corp. u. [Jnited States, 372 F.2d 1002' 1007 (Ct' CI'
1967) (explaining that our predecessor did not have jurisdiction over "every clarm
involving or invoking the Constitution")'

       Not only has Mr. Taebel failed to allege that any money damages are owed
him by the federal government, but he fails to explain how the only constitutional
provision he maintains was violated-namely, the Tenth Amendment---can be
interpreted as mandating the payment of money to anyone. The text ofthe Tenth
Amendment says nothing about the payment of money, as our court has frequently
held. See, e.g., Milgroonl u. United States, :r22Fed CI' 779, 800 (Fed' CI' 2015)
(explaining ihat the Tenth Amendment is not a money-mandating provision of the
Constitution).

       Subject-matterjurisdictionmayberaisedbythepartiesatanytime'orby
                                                                      (Fed. cir. 2004).
the court iua sponte. Folden u. (Jnited. states,379 F.3d 1344, 1354
Pursuant to Rule 12(h)(3) of the Rules of the united states court of Federal
                                                                                claims
(RCFC), "[i]f the court determines at any time that it lacks subject-matter
jrrrisalctlon, the court must dismiss the action." When a court undertakes this
ietermination, "the allegations stated in the complaint are taken as true
                                                                             and
jrr.i"ai*lott is decided on the face of the pleadings'" Folden' 379 F'3d at 1354
 (citation omitted).

       As Mr. Taebel',s complaint has failed to base his claim on a
                                                                    constitutional
p.o'oisionwhichwouldentitlehimtoanawardofcompensationwerehisclaim
i""."*ri"f, our court lacks the authority to hear the matter. See Wahahis u. United
                                                                             for
 stot"r, zti ct. cI. 1018, 1018-19 (197g). The case is therefore DISMISSED
iu"t oi j.trirai"tion per RCFC 12(h)(3)' Because Mr' Taebel appears to meet the  to
."q"i."-""*    to proceed in forma pauperis, see FCF No' 4' his motion for Ieave
                                                                         paid. The
p.oc""d in forma pauperis is GRANTbO, and thus no filing fee need be
Clerk is directed to close this case'

 IT IS SO ORDERED.